Citation Nr: 1820566	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-22 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected hemorrhoids.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a forehead laceration and, if so, whether service connection is warranted.  

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for headaches, claimed as a residual of a head injury and, if so, whether service connection is warranted.  

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability and, if so, whether service connection is warranted.  

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability and, if so, whether service connection is warranted.  

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for impaired vision and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1979 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In April 2016, the Board remanded this appeal for additional evidentiary development.  All requested development has been completed and the appeal has been returned to the Board for further consideration.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected hemorrhoids have been manifested by flare-ups of external hemorrhoids that are reducible, bleed occasionally, and require varied treatment but are not manifested by persistent bleeding, fissures, or anemia.  

2.  In a June 2005 rating decision, the RO denied entitlement to service connection for anxiety, stress, nervousness, depression and/or violent reaction, a forehead laceration, right and left knee chondromalacia, and vision loss; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  Evidence added to the record since the final June 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for anxiety, stress, nervousness, depression and/or violent reaction, a forehead laceration, and a right knee disability.  

4.  Evidence added to the record since the June 2005 rating decision regarding the Veteran's left knee disability and vision loss is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claims.  

5.  In a June 1992 rating decision, the RO denied entitlement to service connection for headaches as a residual of a blow to the head; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

6.  Evidence added to the record since the final June 1992 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hemorrhoids are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, DC 7336 (2017).

2.  The June 2005 rating decision that denied service connection for anxiety, stress, nervousness, depression and/or violent reaction, a forehead laceration, right and left knee chondromalacia, and vision loss is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3.  New and material evidence has been received to reopen the claims of entitlement to service connection for anxiety, stress, nervousness, depression and/or violent reaction, forehead laceration, and a right knee disability.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).  

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee disability and vision loss.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).  

5.  The June 1992 rating decision that denied service connection for headaches, as a residual of a blow to the head, is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for headaches as a residual of a blow to the head.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - Hemorrhoids

The Veteran's hemorrhoids are rated 10 percent disabling under 38 C.F.R. § 4.114, DC 7336, effective from May 8, 2008.  See December 2008 rating decision.  Under that code, a 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 

After reviewing the lay and medical evidence of record, the Board finds a higher, 20 percent rating is not warranted for the Veteran's hemorrhoids at any point during the appeal period.  

The evidence reflects that the Veteran has a history of experiencing internal hemorrhoids since service.  During the September 2008 and July 2016 VA examinations, the Veteran reported that he experiences flare-ups of his hemorrhoids during which he bleeds small amounts and has to push the hemorrhoids back.  He reported that his flare-ups occur periodically and the evidence shows that they began recurring more often over the course of the appeal period.  Indeed, in September 2008, he reported that they occurred four times a year but, in July 2016, he reported having to push them back in every six weeks.  The evidence also reflects the Veteran's hemorrhoids require varied but continuous treatment, including over-the-counter preparation H, stool softener, and a diet of high fiber, soft, non-spicy foods.  See VA examination reports; VA treatment records dated September and December 2008.  

Despite the evidence showing recurring hemorrhoids, the evidence does not reflect that the Veteran's hemorrhoids are manifested by persistent bleeding and fissures or have resulted in anemia.  See Id.  

Therefore, the Veteran's hemorrhoids do not warrant a higher, 20 percent rating.  Indeed, his hemorrhoids more nearly approximate the level of disability contemplated by the 10 percent rating, i.e., frequently recurring hemorrhoids without more severe manifestations.  Therefore, the Board finds the Veteran's hemorrhoids warrant no higher than a 10 percent rating throughout the appeal period.  

The Board has also considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's hemorrhoids but finds that no higher rating is assignable under any other diagnostic code.  Indeed, there have been no objective findings of rectum prolapse, stricture or loss of sphincter control to warrant evaluation under other diagnostic codes, specifically 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7333, and 7334.  As such, no other diagnostic code is more applicable in this case. 

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a rating higher than 10 percent, that doctrine is not applicable and the Veteran's claim must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

New and Material Evidence Claims

Acquired Psychiatric Disability

In June 2005, the RO denied entitlement to service connection for several disabilities, including anxiety, stress, nervousness, depression and/or violent reaction.  At that time, the RO considered the Veteran's service treatment records (STRs) and requested that he provide evidence showing his claimed disabilities had existed since military service, but the Veteran did not respond to the RO's request by submitting or identifying any relevant post-service evidence.  

After reviewing the record, the RO denied the Veteran's claim for anxiety, stress, nervousness, depression and/or violent reaction on the basis that there was no evidence showing a psychiatric disability had been diagnosed during or within one year of service, as well as no medical evidence of a current psychiatric disability.  

The record reflects that the June 2005 rating decision and notice of appellate rights were mailed to the Veteran's address of record and was not returned as undeliverable.  Although notified of the denial, the Veteran did not initiate an appeal; nor did he submit new and material evidence, including service treatment or personnel records, relevant to the psychiatric disability claim during the one year appeal period following the issuance of the June 2005 rating decision.  See 38 C.F.R. § 3.156 (b). 

Therefore, the June 2005 rating decision became final.  38 U.S.C. § 7105 (c) (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Since the issuance of the June 2005 rating decision, VA treatment records have been associated with the claims file which reflect that the Veteran has been diagnosed with various psychiatric disabilities, including depression not otherwise specified, dysthymia, and polysubstance abuse, and rule-out bipolar disorder and posttraumatic stress disorder (PTSD).  See e.g., VA treatment records dated April 2003, March 2005 and November 2008.  The VA treatment records show the Veteran has a history of depression and other symptoms since the 1980s and, notably, the March 2005 VA treatment record reflects that the examiner noted he needed to follow-up on the Veteran's reports of military sexual trauma and a possible diagnosis of PTSD.  

At the time of the final June 2005 rating decision, there was no evidence showing the Veteran had a competent diagnosis of a psychiatric disability.  However, the newly received VA treatment records show he has been treated for various psychiatric disabilities since service and reported having a military sexual trauma.  The Board finds the evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating the claim, e.g., that the Veteran has a current diagnosis of a psychiatric disability which may have been incurred during or as a result of his military service.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  

Therefore, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for anxiety, stress, nervousness, depression and/or violent reaction is reopened.  However, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim has been construed broadly to include any acquired psychiatric disability.  The merits of the reopened claim will be discussed in the remand portion of this decision. 

Forehead Laceration

In the June 2005 rating decision, the RO denied service connection for a forehead laceration on the basis that, while there was record of treatment for a superficial forehead laceration during service, the condition resolved without further complaints during service and there was no evidence of a permanent or chronic disability in the post-service evidence.  

The Veteran was notified of the RO's determination but he did not initiate an appeal or submit new and material evidence, including service treatment or personnel records, relevant to the forehead laceration claim during the one year appeal period.  See 38 C.F.R. § 3.156 (b).  Therefore, the June 2005 rating decision became final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Since the June 2005 rating decision, VA treatment records have been associated with the record, including a June 2008 record which shows the Veteran has a well-healed scar on his upper forehead.  At the time of the final June 2005 rating decision, there was no evidence of a chronic or residual disability related to the in-service forehead laceration.  However, the June 2008 VA treatment record shows the Veteran currently has a scar on his forehead, albeit well-healed, which tends to prove a previously unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating the claim, e.g., that the Veteran has a current residual disability that may have been incurred during his military service.  Therefore, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a forehead laceration is reopened.  The merits of the reopened claim will be discussed in the remand portion of this decision.  

Headaches

In June 1992, the RO denied entitlement to service connection for headaches, as a residual of a blow to the head.  At that time, the RO considered the Veteran's STRs, which showed he sought treatment for headaches after being hit in the head with a steel pot.  The RO noted the Veteran was diagnosed with a minor contusion to his forehead but that there was no evidence of any residual problems in the STRs.  The RO also noted that there was no evidence of chronic disability or continuity of treatment for headaches between 1980 and 1984.  Accordingly, the RO denied service connection for headaches on the basis that the relationship between the Veteran's in-service contusion and his headaches was speculative. 

The June 1992 rating decision and notice of appellate rights were mailed to the Veteran's address of record in July 1992 and was not returned as undeliverable.  The Veteran did not subsequently initiate an appeal; nor did he submit new and material evidence, including service treatment or personnel records, relevant to the headache claim during the one year appeal period following the issuance of the June 1992 rating decision.  Therefore, the June 1992 rating decision became final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Since the issuance of the June 1992 rating decision, VA treatment records have been associated with the record which reflect that the Veteran has consistently reported having headaches since the in-service head injury.  See e.g., VA treatment records dated June and November 2008, March 2009.  

Given that the STRs show the Veteran complained of headaches after a head injury during service and the newly received evidence shows he has consistently reported having headaches since the in-service injury, the Board finds the evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating the claim, e.g., that the Veteran currently has headaches which may have been incurred during or as a result of his military service.  

Therefore, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for headaches is reopened.  The merits of the reopened claim will be discussed in the remand portion of this decision. 

Right and Left Knee Disabilities

In the June 2005 rating decision, the RO denied service connection for chondromalacia affecting the right and left knee.  The RO reviewed the STRs and noted the Veteran received treatment for right and left knee chondromalacia during service; however, the RO noted that his bilateral knee condition resolved without further complaints during service and that there was no evidence of a permanent, residual or chronic disability in the service or post-service medical evidence.  

The June 2005 rating decision became final because the Veteran did not initiate an appeal or submit new and material evidence, including service treatment or personnel records, relevant to the bilateral knee claim during the one year appeal period.  

Since the June 2005 rating decision, VA treatment records have been associated with the claims file which show the Veteran complained of right knee pain in May 1984 and May 1986, at which time he reported having a five year history of intermittent right knee pain.  VA treatment records also show he has intermittently sought treatment for right knee pain which has been diagnosed as right knee arthralgia.  See e.g., VA treatment record dated June 2008 and February and December 2009.  

This newly received evidence shows the Veteran continuously complained of right knee pain shortly after service and has sought treatment for right knee pain since that time.  The new evidence also shows the Veteran's right knee pain has been diagnosed as right knee arthralgia.  Accordingly, this evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating the claim, e.g., that the Veteran currently has a right knee disability which may have been incurred during or as a result of his military service.  

Therefore, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a right knee disability is reopened.  The merits of the reopened claim will be discussed in the remand portion of this decision. 

With respect to the left knee, however, the newly received evidence does not include lay or medical evidence regarding the left knee, including any notation that left knee injury occurred during service or evidence of a current left knee diagnosis or symptoms.  Indeed, evidence associated with the record since the June 2005 rating decision does not tend to prove a previously unestablished fact necessary to substantiate the underlying claim or raise a reasonable possibility of substantiating the claim.  

Therefore, the Board finds new and material evidence has not been received and, thus, the claim of entitlement to service connection for a left knee disability may not be reopened.  

Vision Loss

In the June 2005 rating decision, the RO denied entitlement to service connection for a vision condition on the basis that, while the Veteran was diagnosed with defective vision at entrance into service, refractive error of the eye is a congenital or developmental defect that is not subject to service connection.  

The June 2005 rating decision became final because the Veteran did not initiate an appeal or submit new and material evidence, including service treatment or personnel records, relevant to the vision loss claim during the one year appeal period.  

Since the June 2005 rating decision, VA treatment records have been associated with the claims file which show the Veteran has continued to be variously diagnosed with mixed astigmatism, presbyopia, and myopia, all of which are considered refractive error and, thus, duplicative of evidence associated with the record at the time of the June 2005 rating decision.  

VA treatment records show the Veteran has also been diagnosed with eye disorders in addition to refractive error, including non-active chorioretinitis, bilateral dry eyes, and suspected glaucoma.  See e.g., June 2008 VA treatment record.  While these disorders represent new diagnoses that were not reflected in the record at the time of the June 2005 rating decision, the medical evidence does not reflect that these disorders are due to, a result of, or aggravated by his refractive error.  Moreover, the Veteran has not alleged that his additional eye disorders were incurred during or as a result of service.  In fact, he has not provided any statements in support of his service connection claim for vision loss, including information regarding any injury or other event during service that would have resulted in aggravation of or disability superimposed upon his refractive error.  At best, the newly received evidence merely establishes the presence of additional eye disorders without new or material evidence establishing a link between those disabilities and the Veteran's military service.  

Therefore, the Board finds the newly received evidence does not tend to prove a previously unestablished fact necessary to substantiate the underlying claim or raise a reasonable possibility of substantiating the vision loss claim.  Accordingly, new and material evidence has not been received and the claim of entitlement to service connection for vision loss may not be reopened.  


ORDER

An initial compensable rating for hemorrhoids is denied.

As new and material evidence has been received with respect to the claims of entitlement to service connection for anxiety, stress, nervousness, depression and/or violent reaction, a forehead laceration, headaches, and a right knee disability, the claims to reopen those issues are granted.

New and material evidence having not been received, the applications to reopen the previously denied claims of service connection for a left knee disability and vision loss are denied.


REMAND

Additional evidentiary development is needed regarding the reopened claims of service connection for an acquired psychiatric disability, a forehead laceration, headaches, and a right knee disability.  

The Veteran should be informed of the information and evidence needed to establish service connection for PTSD, to include as based upon military sexual trauma, and he should be given the opportunity to provide evidence in support of his claim.  

VA examinations are also needed to determine (1) if any of the Veteran's current psychiatric disabilities are related to his military service, (2) if his current forehead scar is likely related to the laceration on his forehead that was incurred after a steel pot fell on his head during service, (3) if his current headaches are related or a residual of the head injury that occurred during service and (4) if the Veteran's current right knee arthralgias are related to the right knee chondromalacia he experienced during service.  

Accordingly, the case is REMANDED for the following action:

1. Develop and adjudicate the Veteran's claim of PTSD, to include as due to military sexual trauma,  Development should include providing him with notice regarding the potential submission of alternative forms of evidence (evidence other than service records) to corroborate any account of an alleged in-service assault and attempts to verify any reported stressors.  

2. Schedule the Veteran for a VA mental health examination.  After examining the entire record, the examiner should provide the following opinions:

(a) Identify all psychiatric disabilities manifested since May 2008.  In rendering this opinion, the VA examiner should address whether any previous diagnoses were incorrect, if applicable.

(b) For each psychiatric disability identified above, opine whether it is at least as likely as not (50 percent or higher degree of probability) that the disability was incurred during or as a result of the Veteran's military service, including any traumatic events reported by the Veteran. 

(c) The examiner must state specifically whether the Veteran has a diagnosis of PTSD under DSM-5 criteria.  

(d) With regard to the diagnosis of PTSD, provide an opinion as to whether the Veteran's symptoms are related to military sexual trauma.  See March 2005 VA treatment record.  

(e) A rationale should be provided for each opinion offered.

3. Schedule the Veteran for VA examinations to determine the likely etiology of his current forehead scar, headaches, and right knee disability.  After examining the entire record, the examiner(s) should provide the following opinions:

(a) Provide a diagnosis and describe the manifestations of the Veteran's forehead scar, headaches, and right knee disability.  

(f) For each disability identified, opine whether it is at least as likely as not (50 percent or higher degree of probability) that the disability was incurred during or as a result of the Veteran's military service, including the forehead laceration, headaches, and right knee chondromalacia for which the Veteran received treatment in service.  See service treatment records dated February and September 1980; see also post-service treatment records dated May 1984, May 1986, June 2008, November 2008, and March 2009.  

(g) A rationale should be provided for each opinion offered.

4. Readjudicate the claims on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


